[Cite as P.J. Lindy & Co., Inc. v. Savage, 2019-Ohio-736.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                        ERIE COUNTY


P.J. Lindy & Co., Inc., etc.                                 Court of Appeals No. E-18-028

        Appellant                                            Trial Court No. 2017-CV-0638

v.

Garry N. Savage, et al.                                      DECISION AND JUDGMENT

        Appellees                                            Decided: March 1, 2019

                                                  *****

        Michael P. Gilbride and James E. Peters, for appellant.

        Peter J. McGory and John M. Felter, for appellees.

                                                  *****

        MAYLE, P.J.

        {¶ 1} Plaintiff-appellant, P.J. Lindy & Co., Inc. dba Blue Ribbon Catering (“P.J.

Lindy”), filed this accelerated appeal from the April 26, 2018 judgment of the Erie

County Court of Common Pleas granting summary judgment to defendants-appellees,
Garry N. Savage and Joanne M. Savage (collectively, the “Savages”), and dismissing the

complaint with prejudice. For the following reasons, we reverse the trial court judgment.

                                      I. Background

       {¶ 2} On December 14, 2016, P.J. Lindy entered into a real estate purchase

contract with the Savages, through which P.J. Lindy purchased 4.3 acres of real estate

located at 1023 Main Street in Huron, Ohio. The contract was executed by the Savages,

on their own behalf, and by Melissa Viviano, the owner of P.J. Lindy, on behalf of the

company. Before the sale, the Savages had been using the property as a full-service

banquet facility, and Viviano intended to use the property in the same manner. The

property includes two separate banquet halls, which Viviano planned to rent out for

wedding receptions, graduation parties, retirement parties, and other catered functions.

       {¶ 3} Viviano claims that before the sale, the Savages fraudulently misrepresented

that P.J. Lindy could serve alcohol on the property, host outdoor functions, and hold late-

night events on site. After P.J. Lindy purchased the property, Viviano learned that the

property was subject to various operating restrictions imposed via a conditional use

permit issued by the City of Huron Building and Zoning Appeals Board (dated

January 17, 1995) that prevented her from using the property as she had intended.

Specifically, the conditional use permit banned alcohol from the property, prohibited

outdoor activities, and required all activities to cease by 11:00 p.m.

       {¶ 4} On December 13, 2017, P.J. Lindy sued the Savages for breach of contract,

fraud, negligent misrepresentation, and promissory estoppel. On January 19, 2018, the




2.
Savages answered the complaint and filed a motion for judgment on the pleadings or,

alternatively, motion for summary judgment. In their combined motion, the Savages

argued that the complaint should be dismissed, with prejudice, because all claims were

barred by the parol evidence rule and the statute of frauds.

       {¶ 5} The Savages’ combined motion depended upon two different “integration”

clauses of the real estate purchase contract, contained in paragraphs 10 and 22 of the

agreement. Those paragraphs state:

       10. CONDITION OF THE PROPERTY. * * * There have been no

       representations, warranties or statements concerning the condition of the

       property made by Seller, or any real estate broker, agent, or employee upon

       which Purchaser has relied, other than that which is included in the

       purchase agreement. * * *

       ***

       22. ACCEPTANCE. * * * It is understood that this agreement contains all

       the terms and conditions agreed upon between the parties, and there are no

       outside conditions, representations, warranties or agreements. * * *

       {¶ 6} The Savages claimed that because the contract expressly stated that there

had been no “representations * * * concerning the condition of the property” (paragraph

10) and “no outside * * * representations” other than those stated in the written

agreement (paragraph 22), the parol evidence rule precluded P.J. Lindy from asserting




3.
any claims, whether in tort or contract, that depended upon any alleged oral

representations that were not contained in the written agreement itself.

       {¶ 7} The Savages also argued that all of P.J. Lindy’s claims were barred by

Ohio’s statute of frauds, R.C. 1335.05, which precludes the enforcement of any oral

agreement for the sale of land. The Savages reasoned that under the statute of frauds, the

entire complaint must be dismissed because the parties’ written land-sale contract did not

contain any representations regarding alcohol use, outdoor activities, or late-night

functions.

       {¶ 8} In response to the Savages’ motion, P.J. Lindy submitted a sworn affidavit

from Viviano. In her affidavit, Viviano provided additional detail regarding several

misrepresentations and omissions that Garry Savage allegedly made during the due

diligence phase of the parties’ real estate deal. Viviano stated that she had numerous

conversations with Savage, both in person and over the telephone, during which they

discussed her intention to use the rental halls for catered banquets. Viviano states that

Savage knew of her intended use, but never told her that the property was subject to

numerous restrictions that would prevent that intended use. Viviano also claimed that

Savage made three specific misrepresentations during the on-site inspection that induced

her to purchase the property.

       {¶ 9} First, Viviano claims that Savage showed Viviano and her realtor a

kegerator that was used to serve beer, and “he said that the kegerator ‘was definitively not




4.
included with the sale’ but he clearly stated that alcohol was routinely served at functions

which took place on the premises.” (Emphasis in original.)

       {¶ 10} Second, Viviano claimed to have told Savage that she intended to build a

pavilion on the property for outdoor events. In response, instead of telling her that

outdoor events were prohibited, Savage “commented that he ‘thought that would be a

good idea.’” (Emphasis in original.)

       {¶ 11} Third, Savage gave her a copy of his standard rental contract and told

Viviano that “‘you should use something similar to this as it covers all operating hours,

deposits, rental hall use and alcohol use.’” (Emphasis in original.) Viviano attached

Savage’s standard rental contract as an exhibit to her affidavit. The Savages’ standard

rental contract states that “RENTAL HOURS 9:00 AM to 11:59 PM” and provides that

“[b]eer kegs MUST be in an approved non-sweat jacket.” (Emphasis in original).

       {¶ 12} Viviano swore in her affidavit that these misrepresentations and omissions

fraudulently induced her to enter the real estate contract. She claims that she did not

learn about the conditional use permit―which contains restrictions regarding alcohol use,

outdoor activities, and late-night functions―until after closing, at which time she also

learned that Savage had previously pursued litigation regarding the alcohol restriction on

the property. Savage did not mention the litigation, or the alcohol restriction, at any time

before the sale.

       {¶ 13} P.J. Lindy relied upon Viviano’s affidavit to oppose the Savages’ motion.

It argued that the parol evidence rule was not applicable because none of Savage’s oral




5.
misrepresentations, as alleged by Viviano, contradicted or altered the terms of the written

agreement, which does not contain any specific representations regarding alcohol use,

outdoor activities, or late-night functions. P.J. Lindy further argued that, under Galmish

v. Cicchini, 90 Ohio St.3d 22, 36, 734 N.E.2d 782 (2000), a fraudulent-inducement claim

“does not lose its force merely because the considered written agreement contains an

integration clause.” Finally, P.J. Lindy argued that all of its claims were rooted in the

written real estate purchase contract, which satisfied the statute of frauds.

       {¶ 14} The trial court, upon proper notice to the parties, considered the Savages’

motion as a motion for summary judgment under Civ.R. 56. On April 26, 2018, the trial

court granted the Savages’ summary judgment motion and dismissed the complaint, with

prejudice, finding that all of P.J. Lindy’s claims were barred by the parol evidence rule.

The court found that paragraph 10 of the contract barred the complaint because P.J. Lindy

“seeks to use extrinsic/parol evidence of an oral agreement as to the condition of the

property, namely that alcohol can be used on the premises,” and because P.J. Lindy had

agreed to accept the condition of the property “AS IS.” The court cited language within

paragraph 10 in which it said P.J. Lindy “specifically agreed that there have been no

other representations concerning the condition of the property upon which [P.J. Lindy]

relied” and “[s]ince the subject [i.e., the “condition of the property”] is included in the

Contract, [P.J. Lindy] cannot use extrinsic evidence to contradict it[.]”

       {¶ 15} P.J. Lindy appealed the decision, and assigns the following error for our

review:




6.
             I. The trial court erred when it dismissed P.J. Lindy & Co., Inc.’s

      fraudulent inducement claim based upon the parol evidence rule.

                                 II. Law and Analysis

      {¶ 16} Appellate review of a summary judgment is de novo, Grafton v. Ohio

Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996), employing the same

standard as trial courts. Lorain Natl. Bank v. Saratoga Apts., 61 Ohio App.3d 127, 129,

572 N.E.2d 198 (9th Dist.1989). “[W]e must stand in the shoes of the trial court” and

review the same evidence, and apply the same legal standards, as the trial court. Roberts

v. Republic Storage Sys., Co., 5th Dist. Stark No. 2004CA00230, 2005-Ohio-1953, ¶ 20.

      {¶ 17} A summary-judgment motion may be granted only when it is

demonstrated:

      (1) that there is no genuine issue as to any material fact; (2) that the moving

      party is entitled to judgment as a matter of law; and (3) that reasonable

      minds can come to but one conclusion, and that conclusion is adverse to the

      party against whom the motion for summary judgment is made, who is

      entitled to have the evidence construed most strongly in his favor. Harless

      v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 67, 375 N.E.2d 46

      (1978), Civ.R. 56(C).

      {¶ 18} When seeking summary judgment, a party must specifically delineate the

basis upon which the motion is brought, Mitseff v. Wheeler, 38 Ohio St.3d 112, 526

N.E.2d 798 (1988), syllabus, and identify those portions of the record that demonstrate




7.
the absence of a genuine issue of material fact. Dresher v. Burt, 75 Ohio St.3d 280, 293,

662 N.E.2d 264 (1996). When a properly supported motion for summary judgment is

made, an adverse party may not rest on mere allegations or denials in the pleadings, but

must respond with specific facts showing that there is a genuine issue of material fact.

Civ.R. 56(E); Riley v. Montgomery, 11 Ohio St.3d 75, 79, 463 N.E.2d 1246 (1984). A

“material” fact is one which would affect the outcome of the suit under the applicable

substantive law. Russell v. Interim Personnel, Inc., 135 Ohio App.3d 301, 304, 733

N.E.2d 1186 (6th Dist.1999); Needham v. Provident Bank, 110 Ohio App.3d 817, 826,

675 N.E.2d 514 (8th Dist.1996), citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S.Ct. 2505, 91 L.Ed.2d 201 (1986).

       {¶ 19} In their Civ. R. 56(C) motion for summary judgment, the Savages argued

that P.J. Lindy’s complaint―alleging breach of contract, fraud, negligent

misrepresentation, and promissory estoppel―should be dismissed, with prejudice,

because all claims depended upon a written contract and were therefore barred by the

parol evidence rule or, alternatively, the statute of frauds. The trial court granted the

motion, concluding that the parol evidence rule barred P.J. Lindy’s claims.1




1
  The trial court acknowledged that although the Savages also argued that the statute of
frauds barred P.J. Lindy’s claims for largely the same reason, “the proper analysis is
under the Parol Evidence Rule.”




8.
                               A. The Parol Evidence Rule

       {¶ 20} The parol evidence rule provides that “absent fraud, mistake or other

invalidating cause, the parties’ final written integration of their agreement may not be

varied, contradicted or supplemented by evidence of prior or contemporaneous oral

agreements, or prior written agreements.” Galmish, 90 Ohio St.3d at 27, 734 N.E.2d 782,

quoting 11 Williston on Contracts, Section 33:4, at 569-570 (4th Ed.1999). It is not a

rule of evidence or contract interpretation but, rather, it is “a rule of substantive law

which, when applicable, defines the limits of a contract.” Id., quoting Charles A. Burton,

Inc. v. Durkee, 158 Ohio St. 313, 109 N.E.2d 265 (1952), paragraph one of the syllabus.

The parol evidence rule protects the integrity, predictability, and enforceability of written

contracts by prohibiting evidence of any purported agreements that are extrinsic to the

contract. Id. “Extrinsic evidence is excluded because it cannot serve to prove what the

agreement was, this being determined as a matter of law to be the writing itself.” Id.

       “Nevertheless, the parol evidence rule does not prohibit a party from introducing

parol or extrinsic evidence for the purpose of proving fraudulent inducement.” Id. at 28,

quoting Drew v. Christopher Constr. Co., Inc., 140 Ohio St. 1, 41 N.E.2d 1018 (1942),

paragraph two of the syllabus. Indeed, “it was never intended that the parol evidence rule

could be used as a shield to prevent the proof of fraud, or that a person could arrange to

have an agreement which was obtained by him through fraud exercised upon the other

contracting party reduced to writing and formally executed, and thereby deprive the

courts of the power to prevent him from reaping the benefits of his deception or




9.
chicanery.” Id., quoting 37 American Jurisprudence 2d, Fraud and Deceit, Section 45, at

621-622 (1968) (footnotes omitted).

       {¶ 21} The parol evidence rule, however, “may not be avoided ‘by a fraudulent

inducement claim which alleges that the inducement to sign the writing was a promise,

the terms of which are directly contradicted by the signed writing.’” Id. at 29, quoting

Marion Prod. Credit Assn. v. Cochran, 40 Ohio St.3d 265, 533 N.E.2d 325 (1988),

paragraph three of the syllabus. Thus, when a party alleges that it has been fraudulently

induced to enter a written contract through the other party’s misrepresentations of fact,

the relevant question is whether the alleged representations “directly contradict” the

signed agreement.

       {¶ 22} Here, P.J. Lindy’s owner, Viviano, alleges that Garry Savage made pre-

contractual oral representations that (1) alcohol could be served on the premises,

(2) outdoor events were permissible, and (3) late-night events could be held on the

property. Contrary to these representations, however, Viviano later learned that the

property was subject to a conditional use permit, issued in 1995, that banned alcohol use

on the premises, prohibited outdoor activities, and required all activities to cease by 11:00

p.m. In its complaint, P.J. Lindy alleged claims for breach of contract, fraud, negligent

misrepresentation, and promissory estoppel. All of these claims relate, in one form or

another, to the oral representations that allegedly induced P.J. Lindy to enter the real

estate purchase contract with the Savages.




10.
       {¶ 23} The Savages argued in their summary-judgment motion that the parol

evidence rule barred P.J. Lindy’s claims because Garry Savage’s purported oral

misrepresentations regarding the permissibility of alcohol use, outdoor activities, and

late-night functions were contradicted by paragraphs 10 and 22 of the written agreement.

We will discuss both provisions, starting with paragraph 22.

                                      1. Paragraph 22

       {¶ 24} Paragraph 22 of the written real estate purchase contract provides, in

relevant part:

       22. ACCEPTANCE. * * * It is understood that this agreement contains all

       the terms and conditions agreed upon between the parties, and there are no

       outside conditions, representations, warranties or agreements. * * *

       {¶ 25} Paragraph 22 is a “merger clause,” also known as an “integration clause.”

See 1 Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts § 33.23

(4th Ed.1999) (“Recitations to the effect that a written contract is integrated, that all

conditions, promises, or representations are contained in the writing * * * are commonly

known as merger or integration clauses.”). The principle of “contract integration”―which

is the legal principle from which the parol evidence rule is derived―provides that “a

written contract which appears to be complete and unambiguous on its face will be

presumed to embody the final and complete expression of the parties’ agreement.”

Fontbank, Inc. v. CompuServe, Inc., 138 Ohio App.3d 801, 808, 742 N.E.2d 674 (10th

Dist.2000). In other words, it is a complete “integration” of the parties’ agreement. That




11.
presumption is strongest where, as here, the written contract contains an express merger or

integration clause. Id. But, “[t]he presence of an integration clause makes the final

written agreement no more integrated than does the act of embodying the complete terms

into the writing.” Galmish at 28.

       {¶ 26} Thus, as the Supreme Court of Ohio recognized in Galmish, the presence of

a general integration clause “does not vitiate the principle that parol evidence is

admissible to prove fraud” because, simply put, “[f]raud cannot be merged.” Id.

Otherwise, the inclusion of a general integration clause into a fully-integrated

contract―which, as explained above, is a largely redundant act―would pervert the parol

evidence rule into “a shield to prevent proof of fraud.” Id.

       {¶ 27} We therefore hold that a general merger clause, i.e., a clause that merely

identifies the contract as a fully-integrated agreement, does not bar the use of parol

evidence to prove a fraudulent inducement claim. To prevent a claim of fraudulent

inducement, a merger clause―just like any other clause of a written contract― must

“directly contradict” the allegedly fraudulent representation at issue. Id. at 29.

       {¶ 28} Here, paragraph 22 of the real estate purchase contract is a general merger

clause. This provision merely identifies the contract as a fully-integrated agreement by

stating that it “contains all the terms and conditions agreed upon between the parties, and

there are no outside conditions, representations, warranties or agreements.” Moreover,

the Savages’ alleged oral misrepresentations regarding the permissibility of alcohol use,




12.
outdoor activities, and late-night functions are not “directly contradicted” by this general

provision. Id. at 29.

       {¶ 29} Accordingly, paragraph 22 does not bar P.J. Lindy from using parol

evidence to prove its fraudulent inducement claim.

                                     2. Paragraph 10

       {¶ 30} The Savages also rely upon paragraph 10 of the real estate purchase

contract, which states, in full:

       10. CONDITION OF THE PROPERTY. Purchaser agrees to purchase

       the property, including the land, buildings, improvements, and fixtures in

       their present physical condition AS IS, and has examined the physical

       condition, value, character, and size of the property and signed this

       agreement as a result of said examination. There have been no

       representations, warranties or statements concerning the condition of the

       property made by Seller, or any real estate broker, agent, or employee upon

       which Purchaser has relied, other than that which is included in the

       purchase agreement. Seller states that there are no citations filed by local

       authorities alleging any zoning or building code violations except (None, if

       nothing inserted).

       Purchaser        DOES MV       X or DOES NOT___ want to have an

       inspection




13.
       If there is no inspection of property, Purchaser accepts all responsibility

       for the condition of the property.

       (Emphasis in original).

       {¶ 31} In their summary-judgment motion, the Savages argued the second

sentence of paragraph 10―which they characterized as another “integration

clause”―precludes P.J. Lindy’s claims because it expressly provides that there had been

no representations concerning “the condition of the property.”

       {¶ 32} Under Galmish, the issue that we must decide is whether the permissibility

of certain uses of, or activities on, the property―namely, alcohol use, outdoor events, and

late-night functions―is a “condition of the property” under paragraph 10. If it is a

“condition of the property,” then any representations regarding the permissibility of such

uses or activities would be directly contradicted by the second sentence of paragraph 10

and the parol evidence rule would preclude P.J. Lindy’s claims.

       {¶ 33} The second sentence of paragraph 10, however, “cannot be read in isolation

and must be read in context with the other sentences in the paragraph.” In re Application

of E. Ohio Gas Co., 141 Ohio St.3d 336, 2014-Ohio-3073, 24 N.E.3d 1098, ¶ 26. The

first sentence of paragraph 10 states that P.J. Lindy has agreed to purchase the property in

its “present physical condition AS IS.” (Italics added.) That same sentence also states

that P.J. Lindy has examined “the physical condition, value, character, and size of the

property” and signed the contract as a result of “said examination.” (Emphasis added.)

In that context, the word “physical” is a series qualifier that applies equally to “condition,




14.
value, character, and size of the property.” Porto Rico Ry., Light & Power Co. v. Mor,

253 U.S. 345, 348, 40 S. Ct. 516, 64 L. Ed. 944 (1920). (“When several words are

followed by a clause which is applicable as much to the first and other words as to the

last, the natural construction of the language demands that the clause be read as

applicable to all.”). Finally, the last sentence of paragraph 10 specifies that P.J. Lindy

would “accept[] all responsibility for the condition of the property” if P.J. Lindy declined

to inspect the property. There are handwritten initials, as well as a typed “x”, indicating

that P.J. Lindy “DOES” want to inspect the property, and Viviano did, in fact, physically

inspect the property on behalf of P.J. Lindy before purchasing the real estate.

       {¶ 34} Given this context, we find that the phrase “condition of the property”

within the second sentence of paragraph 10―which states that “[t]here have been no

representations * * * concerning the condition of the property made by Seller”―clearly

and unambiguously refers to physical conditions of the property that would be visible

upon a physical inspection of the property. Indeed, it would be patently unreasonable for

us to conclude that “condition of the property,” as used in the second sentence of

paragraph 10, means something different than that same phrase when used, repeatedly, in

the other sentences of that same paragraph.

       {¶ 35} We further find that paragraph 10 does not preclude P.J. Lindy’s claims

under the parol evidence rule because the permissibility of alcohol use, outdoor events,

and late-night functions are not “condition[s] of the property” as that phrase is used in

paragraph 10. P.J. Lindy has alleged that Savage made oral misrepresentations regarding




15.
legally-permissible uses of the property, not physical aspects of the property that would

have been visible upon inspection and therefore accepted by P.J. Lindy “AS IS” after

such inspection. Accordingly, given that paragraph 10 of the real estate purchase

contract does not “directly contradict” the Savages’ alleged oral misrepresentations

regarding alcohol use, outdoor events, and late-night functions, paragraph 10 does not

preclude P.J. Lindy’s claims under the parol evidence rule. Galmish, 90 Ohio St.3d at 29,

734 N.E.2d 782.

       {¶ 36} We therefore reject the Savages’ argument that the “integration clauses” of

paragraphs 10 and 22 preclude P.J. Lindy’s claims under the parol evidence rule because

neither paragraph directly contradicts the allegedly fraudulent misrepresentations at issue.

                                 B. The Statute of Frauds

       {¶ 37} Finally, we briefly address the Savages’ alternative argument that P.J.

Lindy’s complaint is barred by the statute of frauds.

       {¶ 38} Ohio’s statute of frauds, R.C. 1335.05, precludes the enforcement of any

oral agreement for the sale of land. The Savages argued that P.J. Lindy’s complaint is

precluded by the statute of frauds because it depends upon alleged oral representations

that are not contained in the parties’ written real estate contract.

       {¶ 39} In Marion Prod. Credit Assn. v. Cochran, 40 Ohio St.3d 265, 533 N.E.2d

325 (1988), at paragraph three of the syllabus, the Supreme Court of Ohio held that “[t]he

Statute of Frauds may not be overcome by a fraudulent inducement claim which alleges

that the inducement to sign the writing was a promise, the terms of which are directly




16.
contradicted by the signed writing.” The Supreme Court of Ohio later recognized,

however, that its reference to the statute of frauds was a “mistake” because “the Statute of

Frauds was not a serious issue [in Cochran], since all agreed that the party to be charged

had signed the writing containing the terms of the suretyship and mortgage agreement.”

Galmish at 29, fn. 2, quoting Shanker, Judicial Misuses of the Word Fraud to Defeat the

Parol Evidence Rule and the Statute of Frauds (With Some Cheers and Jeers for the Ohio

Supreme Court), 23 Akron L.Rev. 1, 28 (1989). The court further recognized that

because the question presented in Cochran was “whether that written agreement could be

contradicted under the plaintiff’s theory of fraudulent inducement,” that was a “question

to be determined by the Parol Evidence Rule.” Id.; see also Rice v. Rice, 7th Dist.

Columbiana No. 2001-CO-28, 2002-Ohio-3459, ¶ 30 (“The Ohio Supreme Court itself

mistakenly referred to the Statute of Frauds in Cochran, supra, when it was actually

analyzing the parol evidence rule.”).

       {¶ 40} Similarly here, we find that P.J. Lindy’s claims do not violate the statute of

frauds because the parties signed a written contract for the sale of land, and the proper

analysis is under the parol evidence rule―not the statute of frauds.

                                         III. Conclusion

       {¶ 41} We find that P.J. Lindy’s claims are not barred by the parol evidence rule

because the allegedly fraudulent misrepresentations are not directly contradicted by the

written real estate purchase contract.




17.
       {¶ 42} P.J. Lindy’s sole assignment of error is well-taken. The trial court’s

judgment granting the Savages’ motion for summary judgment and dismissing the

complaint, with prejudice, is reversed and this case is remanded to the trial court for

further proceedings.

       {¶ 43} The Savages are ordered to pay the costs of this appeal under App.R. 24.


                                                                         Judgment reversed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                               _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Christine E. Mayle, P.J.                                    JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




18.